Citation Nr: 1629605	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  07-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating greater than 10 percent for residuals of a left thigh gunshot wound.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1967 to April 1968. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2007, the Veteran testified at a personal hearing before RO personnel.  A transcript of this proceeding has been associated with the claims file.

In December 2009, the Veteran testified before an Acting Veterans Law Judge during a Board Videoconference hearing.  A transcript of this proceeding has been associated with the claims file.  The presiding Acting Veterans Law Judge is no longer with the Board.  In a March 2016 correspondence, the Veteran was informed of his right to an additional hearing and provided 30 days to request one.  As the Veteran did not respond, the Board concludes that he does not desire another hearing.

In March 2010, March 2012, and September 2014, the Board remanded the appeal for further development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of background, service treatment records show that the Veteran inadvertently shot himself in the left anterior thigh wall with a .22 caliber pistol while cleaning his gun during service.  At that time, physical examination revealed an entrance wound approximately 6 cm above the left knee, in the midline of the left anterior side, but no exit wound was noted.  Following a November 2006 VA examination, which also identified the gunshot wound as involving the anterior left thigh muscles, in a November 2006 rating decision, the RO applied Diagnostic Code 5314, pertaining to Muscle Group XIV.  See 38 C.F.R. § 4.73 (2015).  Based on X-ray evidence showing a retained foreign body in the distal femur, the RO determined that the wound was at a minimum a "moderate disability" and, accordingly, assigned an initial 10 percent rating.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314 (2015).

The appeal was most recently remanded by the Board for a VA examination in September 2014.  In February 2015, following evaluation in accordance with the Hip and Thigh Conditions Disability Benefits Questionnaire, the examiner there observed that because the location of the gunshot wound was to the distal thigh, the gunshot wound had "no relationship to the hip."  He further commented that the Veteran's current hip condition was more likely than not the result of aging and a natural progression of the appellant's many years in the construction industry.  While a review of the claims file shows that in November 2013, a VA examiner indicated that the muscle injury generally affected Muscle Group XIV, there is thus some question as to exactly which muscles and functions are affected.

Muscle Group XIV, applicable to the anterior thigh muscles, includes the Sartorius, the rectus femoris, the vastus externus, the vastus intermedius, the vastus internus, and the tensor vaginae femoris.  38 C.F.R. § 4.73, Diagnostic Code 5314.  The functions of these muscles include extension of the knee; simultaneous flexion of the hip and flexion of the knee; tension of the fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of body; and acting with hamstrings in synchronizing hip and knee.  Id.

Other muscle groups also implicate the anterior thigh muscles.  While Muscle Group XIII generally pertains to the muscles of the posterior thigh and hamstrings, it also contemplates motion acting with at least some of the anterior thigh muscles, specifically, rectus femoris and Sartorius in synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  See 38 C.F.R. § 4.73, Diagnostic Code 5313 (2015).  Similarly, while Muscle Group XVII generally applies to the muscles of the pelvic girdle, it also contemplates tension of fascia lata and iliotibial band, acting with Muscle Group XIV in postural support of body steadying pelvis upon head of femur and condyles of femur on tibia.  See 38 C.F.R. § 4.73, Diagnostic Code 5317 (2015).  Notably, while Diagnostic Codes 5313 and 5314 provide for a 10 percent rating for a moderate disability, Diagnostic Code 5317 provides for a 20 percent rating for a moderate disability.  See 38 C.F.R. § 4.73.

In addition, although the Veteran is already in receipt of a 10 percent rating for left knee Osgood-Schlatter's Disease, injured anterior thigh muscles may result in impaired knee function.  See C.F.R. § 4.73, Diagnostic Code 5314.  Thus, to the extent there is additional impairment of knee function resulting from the left thigh gunshot wound residuals, the Veteran may be entitled to additional compensation.

Hence, considering the February 2015 VA examiner's opinion that the gunshot wound is in no way related to the hip, and the potential applicability of multiple diagnostic codes, further clarification is needed to ascertain exactly which muscles and muscle functions are affected by the gunshot wound.

Additional clarification of the February 2015 examination is also required.  Although the examiner described the Veteran as "essentially independent" and being able to walk, he also noted that the Veteran occasionally uses a wheelchair and constantly uses a cane.  It is not clear whether this is in any way related to the gunshot wounds residuals since no further explanation was offered.  The Board also observes that throughout the examination the examiner referred to the Veteran's gunshot wound as a "sfw,"presumably meaning a shell fragment wound.  As noted above, the Veteran's injury was the result of a .22 caliber gunshot wound.

Finally, records associated with a claim for benefits from the Social Security Administration were associated with the claims file in 2011 and 2015.  Although these records were considered in connection with a May 2012 rating decision denying entitlement to a TDIU, there is no rating decision, statement of the case or supplemental statement of the case that documents consideration of this evidence in connection with the gunshot wound appeal.  To the extent this evidence may be relevant in helping the Veteran to substantiate his claim, it must be considered in the first instance by the AOJ.

As the issue of entitlement to a TDIU is intertwined with the issue of entitlement to a higher initial rating for a gunshot wound, adjudication of that issue is deferred pending further development below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to evaluate and fully describe the current severity of all impairment arising from his service-connected left thigh gunshot wound residuals.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.

After fully describing the nature of the initial gunshot wound injury, the examiner must fully describe the severity of all impairment arising from the left thigh gunshot wound.  The examiner should specifically review the service records regarding the history of the original injury, and identify which muscle(s) are affected by the left thigh gunshot wound and then fully describe any impaired muscle function(s) arising from that injury.  The examiner must also address whether the gunshot wound predominately affects Muscle Group XIII, Muscle Group XIV, Muscle Group XVII, and/or any other muscle group.  The examination should be conducted in accordance with all applicable disability benefits questionnaire(s) or examination worksheet(s).  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, to include any evidence associated with the Social Security Administration, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




